TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00413-CV



                                Thomas Joseph Kocis, Appellant

                                                 v.

                                     Susan Huner, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
    NO. D-1-FM-93-008422, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thomas Joseph Kocis has filed a motion to dismiss stating that he no

longer wishes to pursue his appeal because the underlying case has settled. Appellant states that he

has conferred with appellee, and appellee does not oppose the motion. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).




                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: October 26, 2006